DISMISS; and Opinion Filed October 22, 2013.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00937-CV

                         STALLION AUTO SALES INC., Appellant
                                        V.
                           THEODORE HARRISON, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-03004-C

                             MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore and Lewis
                                   Opinion by Justice Lewis

       This appeal, from the trial court’s default judgment, was filed July 9, 2013 by Nidal

Alzuraqi on behalf of appellant Stallion Auto Sales, Inc.’s. Because a corporation may appear

and be represented in court only by a licensed attorney, and our records do not reflect Alzuraqi is

an attorney, we directed Stallion to have counsel file an amended notice of appeal no later than

September 27, 2013. See Kunstoplast of Am., Inc. v. Formosa Plastics Corp., USA, 937 S.W.2d
455, 456 (Tex. 1996); see also Globe Leasing, Inc. v. Engine Supply & Mach. Serv., 437 S.W.2d
43, 45 (Tex. Civ. App.—Houston [1st Dist.] 1969, no writ) (notice of appeal filed by corporate

representative who is not a licensed attorney is of no effect). We cautioned Stallion that failure

to file the amended notice of appeal within the prescribed period of time would result in

dismissal of the appeal. To date, Stallion has not filed an amended notice of appeal or otherwise
indicated it is represented by counsel. Accordingly, we dismiss the appeal. See TEX. R. APP. P.

42.3(c).




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE

130937F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

STALLION AUTO SALES, INC.,                         On Appeal from the County Court at Law
Appellant                                          No. 3, Dallas County, Texas
                                                   Trial Court Cause No. CC-12-03004-C.
No. 05-13-00937-CV        V.                       Opinion delivered by Justice Lewis.
                                                   Justices Bridges and Fillmore participating.
THEODORE HARRISON, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Theodore Harrison recover his costs, if any, of this appeal
from appellant Stallion Auto Sales, Inc.


Judgment entered this 22nd day of October, 2013.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE




                                             –3–